Citation Nr: 0528506	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for helicobacter 
pylori gastritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1974 to February 
1981 and from July 1983 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously remanded by the Board in December 
2003.  


FINDING OF FACT

The veteran's helicobacter pylori gastritis is manifested by 
complaints of recurring abdominal pain, nausea and cramping.  
It has not been shown to cause periodic vomiting, recurrent 
hematemesis or melena, anemia, dysphagia, pyrosis, or to be 
productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
helicobacter pylori gastritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.114, Diagnostic Codes 7305, 7306, 7346 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The discussions in the February 2002 and March 2005 rating 
determinations, the September 2002 statement of the case, and 
the March 2005 supplemental statement of the case informed 
the veteran of the information and evidence necessary to 
substantiate entitlement to an increased rating.  

Moreover, in December 2001, February 2004, and October 2004 
letters, the veteran was advised of the evidence VA would 
undertake to obtain, and what evidence or information he was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

The February 2004 letter told the veteran that if there was 
any other evidence or information that he thought would 
support his claim, he should let VA know.  This notice served 
to advise the veteran of the need to submit any relevant 
evidence in his possession.  38 C.F.R. § 3.159(b)(1).  

Although some of this notice was provided after the initial 
denial, such delayed notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
There has been no allegation or evidence of prejudice in this 
case.  The veteran had the opportunity to submit or report 
additional evidence after the notice and to have his claim 
adjudicated by an agency of original jurisdiction before it 
reached the Board.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA.  The 
veteran has been afforded several VA examinations, and all 
reported VA and private treatment records have been obtained.  
The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

Under these circumstances there is no further notice or 
assistance that would be reasonably likely to substantiate 
the claim.  

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially in the case of the more fully 
described disabilities, that all cases will show all the 
findings specified in a diagnostic code.  Findings 
sufficiently characteristic to identify the disease and the 
disability there from, with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2005).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is currently rated by analogy under 
the provisions of 38 C.F.R. § 4.42, Diagnostic Code 7306.  
That DC provides the following rating criteria:

Pronounced, periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic vomiting, recurring 
melena or hematemesis, and weight loss, totally 
incapacitating, is evaluated as 100 percent disabling.  
Severe, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, is evaluated at 60 percent 
disabling.  Moderately severe, with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more time a year; or intercurrent episodes 
of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena, is evaluated at 40 percent 
disabling.  Moderate, recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations, is evaluated at 20 
percent disabling.  Mild, with recurring symptoms once or 
twice yearly, is evaluated at 10 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7306.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In a January 1999 rating determination the RO granted service 
connection for helicobacter pylori gastritis and assigned a 
noncompensable disability evaluation.  

In November 2001, the veteran requested an increased 
evaluation.  He indicated that he had been diagnosed as 
having uncontrolled regurgitation and stomach acid in the 
esophagus in 1999.  He noted that he was currently on 
medication for this problem.  

The veteran was afforded a VA examination in December 2001.  
At the time of the examination, the veteran reported that he 
was having some abdominal pain.  He indicated that Pepcid 
seemed to help.  The veteran was on a regular diet.  He 
stated that his weight had gone down 15 lbs. in the past six 
months.  The veteran reported that he had noticed substernal 
pain in the past year with a presumptive diagnosis of reflux 
being rendered with the veteran being placed on Prevacid.  
Physical examination revealed that the veteran weighed 234 
lbs.  The abdomen was flat and the bowel sounds were 
decreased.  There were no masses and there was no tenderness.  
Diagnoses of recurrent abdominal pain, previous diagnosis of 
H-pylori gastritis by serological tests, and a presumptive 
diagnosis of ulcer and recent onset of substernal pain, a 
presumptive diagnosis of GERD, were rendered. 

In a July 2002 letter, the veteran's private physician, V. 
Currall, M.D., indicated that the veteran had asked her to 
provide a summary of his recent office visits and work-up for 
gastritis.  She stated that in May 2002, the veteran was seen 
at her office with complaints of mid-epigastric and abdominal 
pain after eating, with increased gas and burping.  The 
veteran denied any melena or blood in his stool but did 
report occasional reflux with heartburn.  Dr. Currall noted 
that an EGD performed at Walter Reed in 1999 showed antral 
erosions in the stomach.  She stated that in May 2002, the 
veteran was started on a course of Nexium 40mg QD with good 
relief of his symptoms.  She further noted that an H. Pylori 
titer was positive in May 2002 and the veteran was treated 
with 2 weeks of triple antibiotic therapy with Prevpac.  She 
noted that the veteran continued to take Nexium 40 mg QD and 
had recurrence of his symptoms "when the medication is 
[with]held."

In a July 2002 letter, the veteran indicated that his 
condition has worsened in the past month and that it had 
forced him to seek medical help.  The veteran stated that he 
had recurring symptoms of abdominal pain and believed that he 
was entitled to compensation as a result of his service-
connected disability.  

In his October 2002 substantive appeal, the veteran indicated 
that he had recurring abdominal pains accompanied by nausea 
and cramps.  He stated that without medication he would 
develop stomach lesions that would prevent him from going to 
work and doing normal activities because he would have severe 
stomach pains and nausea.  He stated that his condition had 
gotten progressively worse.  

In December 2003, the Board remanded this matter for further 
development, to include a VA examination.  

Treatment records obtained in conjunction with the Board 
remand reveal that the EGD performed in November 1999 at 
Walter Reed Hospital revealed an irregular Z line - rule out 
EGJSIM or reflux esophagitis in a patient with symptoms 
consistent with GERD; antral erosions secondary to NSAID use; 
and a normal duodenum.

At the time of a December 2004 VA examination, the veteran 
reported having off and on vomiting.  He indicated that he 
was taking Nexium and Tums at the time of the examination.  
He stated that he was occasionally nauseous and that he 
rarely had symptoms of vomiting, particularly if he took his 
medication.  He denied any hematemesis or melena.  The 
veteran was noted to be 5'11" and to weigh 207 lbs.  He 
reported that he weighed 230 lbs. when he retired from the 
service in 1998.  The veteran worked as a translator and was 
able to perform his job functions normally.  He reported that 
he had to quit his prior job due to traveling and having to 
eat food in foreign countries.  The examiner stated that the 
veteran was not disabled because of his gastrointestinal 
problems and that his gastrointestinal problems were under 
control if he took his medication.  Hematocrit and hemoglobin 
readings were within normal limits.  

In a March 2005 rating determination, the RO increased the 
evaluation from noncompensable to 10 percent disabling, 
effective November 30, 2001, the date of receipt of the 
veteran's request for an increased evaluation.  

Analysis

For a 20 percent disability evaluation under DCs 7305 or 
7306, there must be recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or 
continuous moderate manifestations.  None of the symptoms 
listed in the criteria for severe disability, have been 
reported recently.  The veteran has not been shown to have 
recurrent hematemesis or melena, with manifestations of 
anemia or weight loss.  While the Board notes that the 
veteran weighs less than when he retired from service, he 
still weighs 207 lbs.  His weight loss cannot be attributed 
to the ill effects of his gastrointestinal disability.  In 
this regard the most recent VA examiner found the veteran's 
current weight to be "a lot more reasonable for him" than 
his previous weight.

An increased evaluation would also not be warranted under DC 
7346, as the veteran has not been shown to have persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of a considerable impairment of health.  The 
veteran has reported having only very rare vomiting.  The 
most recent VA examiner found that the veteran had no current 
disability as a result of his gastrointestinal problems.  
Thus, an increased evaluation would not be warranted under DC 
7346. 

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in frequent periods of hospitalization.  
There have been no periods of recent hospitalization.  
Moreover, there have been no findings that the veteran's 
service-connected disorder causes marked interference with 
employment.  He is currently working as a translator without 
any reported impact from the gastrointestinal disability.  In 
the absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because there is no current evidence of most of the criteria 
for higher evaluations, the weight of the evidence is against 
the claim, and the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.21 
(2005).


ORDER

An evaluation in excess of 10 percent for helicobacter pylori 
gastritis is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


